Title: To James Madison from James Madison, Sr., [ca. 15 March] 1794
From: Madison, James, Sr.
To: Madison, James


[ca. 15 March 1794]
Timothy looks well; but the last sowed is much turn’d out of the Ground: the new Seed will be sowed as soon as the ground is dry enough
Wheat looks very well except the last 8 Bushels sowed
L. C has got stuff enough for 8 Waggons except the Naves & some stuff for Bar Share brakes—& is getting Shingles for a Grainary: How large will you have it
Apple Trees are all planted at Sawney’s—Money is come to hand but loss in the Coin
The Dams at the Ditches are all broke: they must be done with Stone; when convenient
